OSCN Found Document:PACK v. STATE

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





PACK v. STATE2014 OK 66Case Number: 112974Decided: 07/15/2014THE SUPREME COURT OF OKLAHOMACite as: 2014 OK 66, __ P.3d __

CHARLES EDWARD PACK, II; MARA NOVY; LEONARDO DE ANDRADE; ELIZABETH LUECKE; NANCY KUNSMAN; HEATHER SPARKS; LEO J. BAXTER; AMY ANNE FORD; WILLIAM F. SHDEED; and DANIEL KEATING, Petitioners,
v.
STATE OF OKLAHOMA; PRESIDENT PRO TEMPORE OF THE OKLAHOMA SENATE; SPEAKER OF THE HOUSE OF REPRESENTATIVES; THE OKLAHOMA STATE DEPARTMENT OF EDUCATION, Respondents.


MEMORANDUM OPINION



PER CURIAM:

¶1 Having considered the application to assume original jurisdiction, petition for a writ, and request for declaratory relief along with the response thereto, the associated briefs of the parties, and all amici and other filings in the cause, THE COURT DETERMINES THAT:


1) We have jurisdiction over the parties and the subject matter and the issues are ripe for adjudication. Furthermore, the immediacy with which the school year will commence makes this an appropriate matter for the assumption of original jurisdiction. Oklahoma Farm Bureau v. State Bd. of Educ., 1968 OK 98, 444 P.2d 182.
2) HB 3399 does not violate art. 13, §5 or art. 4, §1 of the Oklahoma Constitution.
3) Having found HB 3399 constitutional, there is no need to address the issue of severability.


¶2 Original jurisdiction is assumed; HB 3399 is not unconstitutional under either art. 13, §5 or art. 4, §1 of the Oklahoma Constitution; and it is unnecessary to address the issue of severability.

COLBERT, C.J., REIF, V.C.J., KAUGER, WATT, WINCHESTER, EDMONDSON, TAYLOR, COMBS, JJ. - concur.
GURICH, J. - concurs in part and dissents in part.




Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.